                        Case 17-23451-PDR         Doc 97     Filed 07/12/21     Page 1 of 2




         ORDERED in the Southern District of Florida on July 12, 2021.



                                                              Peter D. Russin, Judge
                                                              United States Bankruptcy Court
_____________________________________________________________________________




                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION
                                         www.flsb.uscourts.gov


         In re:
                                                                             Case No. 0:17-bk-23451-PDR
                                                                                               Chapter 13
         ROBERT W. JERKLIN,

                Debtor.
         ___________________________/


                               AGREED ORDER CONTINUING HEARING
                      ON AMENDED MOTION TO COMPEL DEBTOR TO MODIFY
                  PLAN, OR IN THE ALTERNATIVE, MOTION TO DISMISS CASE [D.E. 89]


                  THIS MATTER came before the Court on the Chapter 13 Trustee’s consent calendar on

         July 6, 2021 upon the Amended Motion to Compel Debtor to Modify Plan, or in the alternative,

         Motion to Dismiss Case (the “Motion to Compel”)[D.E. 89] filed BSI Financial Services, as

         Servicing Agent for U.S. Bank, N.A. as Trustee of Bungalow Series F Trust. The Court noting

         that the parties are in agreement with the relief sought herein and being otherwise fully advised in
                Case 17-23451-PDR         Doc 97      Filed 07/12/21   Page 2 of 2

                                                                    Case No. 0:17-bk-23451-PDR



the premises, finds it appropriate to enter an order continuing the hearing on the Motion to Compel.

Accordingly, it is hereby

       ORDERED, as follows:

       1.         The hearing on the Motion to Compel is continued to July 15, 2021 at 2:30 p.m.at

U.S. Bankruptcy Court, 299 East Broward Blvd., Courtroom 301, Ft. Lauderdale, FL 33301. If

this is to be heard on the regular motion calendar, beginning July 1, Judge Russin will be

conducting hybrid hearings in person and via Zoom.

       2.         Although the Court will conduct the hearing in person, any interested party may

choose to attend the hearing remotely via Zoom Video Conference, which permits remote

participation by video or telephone.

       3.         To participate through Zoom, participants must register in advance no later than

3:00 p.m. one business day before the hearing. To register for remote participation, use the

following link:

https://www.zoomgov.com/meeting/register/vJItcOqurD4qHUbwAimENeAkZ7QUKGhcZ7k

                                                    ###

Submitted by:

Melbalynn Fisher, Esq.
Florida Bar No. 107698
mfisher@ghidottiberger.com
GHIDOTTI │ BERGER, LLP
1031 North Miami Beach Blvd.
North Miami Beach, FL 332162
Telephone: (305) 501.2808
Facsimile: (954) 780.5578

Attorney Melbalynn Fisher is directed to serve a conformed copy of this Order upon all interested
parties and shall serve a Certificate of Service within three (3) days from the date of the Order.




                                                -2-
